--------------------------------------------------------------------------------

Exhibit 10.3
 
CATERING SERVICE AGREEMENT
 


This catering service agreement (the “Agreement”) is made by and between,


 
Party A:   Ningbo QL Electronics Co., Ltd., (“Client”)
 
AND
 
Party B:   Ningbo Yiji Supply Chains Management Co., Ltd., (“Caterer”)


Party A and Party B shall be referred to hereinafter collectively the “Parties”
or individually a “Party”.


After friendly discussion, the Parties agree as follows with respect to the
provision of catering service:
 


Article 1.   Service Term
 
This catering service shall commence on October 1, 2010, and ending on April
30,2011(“Term”).
 
The period from October 1, 2010 to October 31, 2010 shall be the probation
period (“Probation Period”), during which if either party is not satisfied with
any matter provided herein and does not want to continue to perform this
Agreement, this Agreement shall be terminated accordingly or both parties shall
enter into a new written agreement after consultation.
 
Additional Covenants: This Agreement shall be renewed every six month, and the
terms and conditions of the renewed agreement shall be negotiated by both
parties. The renewed agreement shall take effective upon signature by both
parties. Any renewal or termination of this Agreement shall be subject to a
one-month prior notice to the other Party before the expiration of this
Agreement,
 
 
Article 2.  Delivery and Time
 
2.1
Delivery of meals:

 
According to the number provided by Client, Caterer shall deliver the meals to
Client’s cafeteria (“Cafeteria”) at the time designate by Client. Caterer shall
provide breakfast, lunch, dinner and late night meal every day.
 
2.2           Meal time:
 
Breakfast: 5: 30a.m. – 6: 30a.m.;
 
Lunch: 11: 30a.m. – 1.00p.m.;
 
Dinner: 5p.m. – 6p.m.; and
 
Late night meal: 11: 30p.m. – 0: 30a.m.
 


 
1

--------------------------------------------------------------------------------

 
 
Article 3.  Meal Specifications
 
3.1           Price for each set of meal:
 
Breakfast: RMB4 /person;
 
Lunch: RMB7 /person;
 
Dinner: RMB7/person; and
 
Late night meal: RMB7 /person.
 


 
3.2           Meals:
 
RMB6 /set: 1 meat dish, 2 vegetable dishes, fruit, rice and soup;
 
RMB7/set: 1 meat dish, 1 meat-vegetable dish, 1 vegetable dish, fruit, rice and
soup;
 
RMB8/set: 2 meat dishes, 1 vegetable dish, fruit, rice and soup.
 


 
3.3           Meals types:
 
For breakfast: 2 types of porridge, 4 types of dried food and 1 appetizer
(adjusted according to the menu);
 
For lunch/dinner/late night meal: 3 dishes (1 meat, 1 meat-vegetable and 1
vegetable dishes), together with fruit (fruit shall not be the same in the three
days, except for the fruit of the season such as watermelons in July, as case
may be), rice and soup.
 
The menu should be changeable on a daily basis, and the types of dishes shall be
provided as follows:
 
Lunch: 7 dishes (2 meat, 2 meat-vegetable, and 3 vegetable dishes);
 
Dinner: 6 dishes (2 meat, 2 meat-vegetable, and 2 vegetable dishes); and
 
Late night meal: 4 dishes (2 meat, 1 meat- vegetable, and 1 vegetable dishes).
 


 
3.4
Special Requirements:

 
No animal viscera (including blood, liver, heart, intestines, etc.)
 


 
2

--------------------------------------------------------------------------------

 
 
Article 4.  Settlement of Balance Due
 
The payment due shall be settled once a month. After Caterer has issued the
invoices (the invoices for raw materials can be used as the invoices for
catering service), Client shall make the payment during the last 20 days of the
next month.
 
Note: If Client requests Caterer to provide the invoices for catering service,
Client shall pay an additional charge of invoice tax equivalent to 8% of the
invoice amount.
 


 
Article 5.  Number of Customers
 
5.1           During its normal operation, Client shall inform Caterer of the
number of working employees for the coming week on a weekly basis. The number of
customers shall be within a 90% - 110% range of the said confirmed number. If
the number of customers has material change due to holidays or equipment repair,
Client’s administration staff shall inform Caterer of the revised number of
customers in advance.
 
5.2           Caterer shall be responsible for its own gains and losses in that
the actual number of customers and Caterer’s revenue depend on the quality of
meals and catering services, and the satisfaction of Client’s employees.
 
 
.

 
Article 6.  Obligations of Client
 
6.1           Client shall make sure that the meal time lasts no more than 90
minutes.
 
6.2           Client shall maintain the catering order to ensure its employees
take food in an orderly manner.
 
6.3           Client shall ask its employees to have meals in a proper manner,
not to waste food, to place the plates in order, to dispose the leftovers in the
little bin and to clean the tables after meals.
 
6.4           Client shall make regular inspection into the working site of
Caterer, and provide suggestions or recommendations to Caterer. For any
non-compliance, Caterer shall be penalized in accordance with the provisions as
stipulated in the Catering Inspection Criteria (Please refer to the attachment).
 
 
3

--------------------------------------------------------------------------------

 


 
Article 7.   Obligations of Caterer
 
7.1           Caterer shall prepare the weekly menu and deliver it to Client in
advance for review. The meals shall be delivered according to the menu. In the
event of any change due to special circumstances, Caterer must inform Client of
such changes in menu by phone in advance.
 
7.2           Caterer shall make sure the meals are delivered to Cafeteria ten
(10) minutes in advance. If Caterer fails to deliver the food by stipulated time
due to some special circumstances such as water and power failure, both parties
shall resolve it through consultation.
 
7.3           The employees assigned by Caterer shall hold the health
certificates for work and the copies of the health certificates shall be
provided to Client for filing purpose. In the event of any staff turnover,
Caterer shall give a prior written notice to Client. When Caterer’s employees
start working in the Cafeteria, the administration staff of Client shall check
their health certificates and make a copy. Caterer’s employees shall wear
disposable masks and gloves in the course of catering service.
 
7.4           Caterer shall guarantee the safety and quality of its food, and in
clean and fresh condition. Caterer shall adjust the dish tastes as requested by
Client.
 
7.5           Caterer shall implement tableware disinfection in accordance with
the Law of People's Republic of China on Food Hygiene, and replace outworn or
damaged tableware in a timely manner.
 
7.6           After meals, Caterer shall collect the leftovers, wash the dishes
and clean the Cafeteria, and dispose the leftovers properly according to
ISO14000. Caterer shall do cleaning in the Cafeteria every week.
 
7.7           During the Term of this Agreement, in the event of any food
poisoning accidents and if the competent health authority deems it is caused due
to Caterer’s default and issues related documentation, the Client is entitled to
give a notice to Caterer to terminate this Agreement. Caterer shall bear all the
expenses and losses suffered by the victims in the said food poisoning accidents
(including medical treatment expenses, health care expenses, loss of working
hours and other economic compensations).
 
7.8           If either party intends to early terminate this Agreement, it
shall give a prior notice to the other party. If either party terminates this
Agreement without reasonable causes, this party shall pay RMB5,000 to the other
party as liquidated damage.
 
 
 
4

--------------------------------------------------------------------------------

 

 
Article 8.  In case of any dispute arising from this Agreement, both parties
shall consult and negotiate friendly. Failing which, the dispute shall be
submitted for arbitration or to a competent court for resolution.
 
Matters not mentioned herein shall be discussed in a supplementary agreement
which shall have the same force and effect with this Agreement upon execution by
both parties.
 
 
 
Article 9.  This Agreement shall be prepared in two (2) copies and either party
will keep one (1) copy.
 


Attachment:
 
List of Catering Facilities; and
 
Catering Inspection Criteria
 
Party A (Seal):
 
Signature:
 
Address:
 
Tel:
 
Date:
  [ghn_ex10030.jpg]
Party B (Seal):
 
Signature:
 
Address:
 
Tel:
 [ghn_ex10031.jpg]

 
 
 
5

--------------------------------------------------------------------------------

 
 
ATTACHMENT:
Catering Inspection Criteria
of
Ningbo QL Electronics Co., Ltd.


Item
Grading
Method
Measurement
Point Deduction
Penalty
1.Sanitation conditions (food production site and Cafeteria)
Grading against the Sanitation Inspection Form; One point is deducted for any
non-compliance.
 
Sanitation inspection is conducted twice a month (At 2: 00 P.M. on Monday of the
2nd and 4th weeks)
 
One point deduction equals a penalty of RMB 100.
   
2. Menu (to be sent to Ms. Zhao Xuefen, Administration Department every Monday
noon);
 
Actual daily dishes should match the pictures of the dishes as listed on the
menu (A prior written notice is required for any mismatch of more than 2 dishes)
 
Two points are deducted for each failure or delay in such delivery.
Ms. Zhao Xuefen is responsible to inspect, confirm with customers and deduct the
points.
One point deduction equals a penalty of RMB 100.
   
3. The documents of new catering staff (such as health certificates) should be
submitted within 7 working days.
 
Written notice of new employee, renewal of expired health certificates and
training for new employees shall be conducted in a timely manner.
 
One point is deducted for each failure to submit the required documents by the
catering staff.
Ms. Zhao Xuefen is responsible to inspect, confirm with customers and deduct the
points.
One point deduction equals a penalty of RMB 100.
   
4. The Caterer’s staff should be neatly dressed (with employee card, work wear,
caps and masks) and serve customer in a friendly manner.
 
One point is deducted for each failure to comply with the provisions of item 4.
Ms. Zhao Xuefen is responsible to inspect, confirm with customers and deduct the
points.
One point deduction equals a penalty of RMB 100.
   
5. Sour dishes, or food containing inedible things such as flies, mosquitoes,
etc.
Two points are deducted for any non-compliance.
 
Complaints from customers, and site inspection and confirmed by both parties.
 
One point deduction equals a penalty of RMB 100.
   
6. The dishes do not match the menu without any prior written notice to Client.
Two points are deducted for any non-compliance.
 
Sample inspection, and confirmation by both parties.
One point deduction equals a penalty of RMB 100.
   
7. The meat in the meat-vegetable dishes is less or equal to the vegetable. Rice
or dishes are not provided sufficiently.
 
Two points are deducted for any non-compliance.
 
Complaints from customer, and site inspection and confirmed by both parties.
One point deduction equals a penalty of RMB 100.
   
8. Caterer fails to put forward and implement rectification plan punctually.
Two points are deducted for any non-compliance.
 
Site inspection and confirmed by both parties.
One point deduction equals a penalty of RMB 100.
 
   
9. Rice, vegetable, fruit or seasonings are found in fake or inferior quality.
Five points are deducted for the first non-compliance. If the non-compliance
occurs for the second time, this Agreement can be terminated accordingly.
 
Site inspection.
One point deduction equals a penalty of RMB 100.
   



 
6

--------------------------------------------------------------------------------
